Title: From John Adams to Ward Nicholas Boylston, 16 September 1820
From: Adams, John
To: Boylston, Ward Nicholas


				
					my dear Cousin Boylston
					Montezillo September 16th 1820—
				
				O that I had the talent at discription, of a Homer a Milton or a Walter Scot—I would give you a Picture of all that I have Visited—with more pleasure than I should Mount Irea or Monticello—Mr David Hyslop has been importuning me for seven years to dine with him in Brookline—I have always declined, till last Wednesday—when taking my Grand Son George Washington Adams for my guide, and aid de Camp—I went to Visit the original  Habitation of the Boylstons—where my Mother was born; and where she carried me frequently in my Infancy, and where I used to sport among the fine Cherrys and Peaches, and Plums and Pears, as well as among the Flowers and roses, in that fertile Garding—It is more than seventy Years since I set my foot upon that Hill—Indeed my Mother seemed to have an aversion to visiting or thinking of it after her Father sold it, to his Brother Dr Zabdial Boylston and removed into Boston—There are ancient Trees Elms and Buttonwoods—some of which I seem to remember; but I have inherited the feelings of my Mother—The Weather was very fine, and I know not that I ever passed a pleasanter day—I asscended the Hill which is exuberantly fertile to the very top where there is a handsome Summer house—to the roof of which I mounted where are convenient seats and sufficient railing from whence your Waychusett is plainly seen, and even your own Mansion House was visible through a prospect glass—at least George imagined he descried it—On that elevation my imagination was exalted almost to extasy a prospect nearly as vast as that from Wachusett opened all around me, Sand and Sea conspired together to produce an assemblage of Beauties—The grand City of Boston and the Town of Charleston; the Castle the Islands, the Rivers, the Ponds of Water, the Orchards and the Groves, were scattered in such profusion over the this great scene; That I was lost in admiration of its variety—And to add to its sublimity in my estimation—Whites Hill was full in view, the seat of my Great Grand Father—and the Birth place of my Grand Mother; all these lands have passed into the hands of other families, and other Names—I said to Mr Hyslop If I was worth money enough upon the face of the whole Earth, I would buy it of you Your Uncle Nicholas was well Born—he had a Soul “bien nee” but Thomas had not; otherwise he would certainly have purchased it and given it to you—We had a very agreeable Company at dinner, very good Cheer, and very pleasant sociability—But there I took my final farewell of Boylston and Whites Hill—My Grand Father and Grand Mother were desirous that my Father should purchase it—when it was sold to Dr Zab  Boylston—and my Mother was very desirous that he would—But my Father was a very Cautious man—had a great aversion to being in debt, And although my Grand Father was willing to take his Bond for the purchase, and wanted only the interest of the money My Father was afraid he should not be able to ful accomplish and fulfil so large an engagement—and now I fear the Estate has departed from the Name, and the Blood forever, unless you will purchase it—and give it to your Son, or Grand Son—Thus much for family vanity, and family mortification—now for Polices and Legislation—I hope you will attend the Convention and come up to Montezillo and talk with me, and I with you about Plato and Solon and Lycurgus, I shall rejoice to see the Name of Boylston among the Members of that Convention, as that alone will be sufficient to preserve it—George who bears his honours meekly; is now humbly employed in writing this letter for / your affectionate Cousin
				
					John Adams
				
				
			